Title: From Thomas Jefferson to Albert Gallatin, 21 June 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to 
                        mr Gallatin 
                     
                     June 21. 05.
                  
                  the revival of antient slanders under pretext of new evidence, has induced Th:J. to do, what he never took the trouble of doing before, to revise some papers he happens to have here (for most of that date are at Monticello) and to make a statement of the transactions as they really took place, with a view that they shall be known to his friends at least. under this view he taxes mr Gallatin with reading the inclosed, altho’ it extends to three sheets of paper. Affectionate salutations.
               